           Case 4:20-cv-03454-HSG Document 59 Filed 01/25/21 Page 1 of 1




 1
                                UNITED STATES DISTRICT COURT
 2                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
 3
      ROBIN HALL and STEVEN SUMMERS,                           CASE NO. 4:20-CV-03454-
 4
      individually and on behalf of all others                 HSG
 5    similarly situated,
                                                               [PROPOSED] ORDER
 6                    Plaintiffs,
 7                                                             Hon. Haywood S. Gilliam, Jr.
               v.
 8
      UNITED STATES DEPARTMENT OF
 9    AGRICULTURE and KEVIN SHEA, in his
      official capacity as Acting United States
10    Secretary of Agriculture,
11                     Defendants.
12
13
14           Upon consideration of the Parties’ Joint Motion to Stay, it is hereby ORDERED that the
15   Parties’ Motion is GRANTED. The above captioned case is hereby STAYED for a period of
16   thirty days from this Order.
17           IT IS SO ORDERED.
18
19
20
21   Dated: January 25, 2021

22                                                       Haywood S. Gilliam, Jr.
23                                                       United States District Judge

24
25
26
27
28



     Hall, et al. v. USDA, et al., 4:20-cv-03454-HSG – [Proposed] Order
